                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

 U.S. HOUSE OF REPRESENTATIVES,

                         Plaintiff,

                         v.                           Case No. 1:19-cv-00969 (TNM)

 STEVEN T. MNUCHIN, in his official
 capacity as Secretary of the U.S.
 Department of the Treasury et al.,

                         Defendants.


                                              ORDER

         For the reasons set forth in the accompanying Memorandum Opinion, upon consideration

of the Plaintiff’s Motion for a Preliminary Injunction, the pleadings, the memoranda and oral

arguments in opposition and in support, the briefs by amici curiae, and the relevant law, it is

hereby

         ORDERED that the Plaintiff’s Motion for a Preliminary Injunction is DENIED for lack

of subject matter jurisdiction.

         SO ORDERED.

         This is a final, appealable Order.
                                                                           2019.06.03
                                                                           17:41:05 -04'00'
Dated: June 3, 2019                                  TREVOR N. McFADDEN
                                                     United States District Judge
